DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 8, 10, 17, and 19-20 and the cancellation of claims 2 and 11 in the response filed November 10, 2022, are acknowledged by the Examiner. 
	Claims 1, 3-10, 12-20 are pending in the current action. 
Response to Arguments
	In response to “Rejection Under Section 102”
	Applicant argues that Satterthwaite does not disclose the use of the device with his or her own belt, Examiner disagrees. The user is wearing the device which contains a belt, so the belt 6 of Satterthwaite is interpreted as the user’s belt. Satterthwaite is maintained.
Applicant argues that Satterthwaite does not teach a method of relieving lower back pain, Examiner disagrees. The method steps of Satterthwaite disclose the relieving of weight off the lower back of a user, thus would obviously result in relieving lower back pain of a user. Satterthwaite discloses the method steps that would clearly and obviously result in a relieving of pain and thus meets the claim limitation. 
With respect to claim 19 limitation regarding the device placement, Applicant argues that Satterthwaite does not meet each limitation of the amended claim. As necessitated by the amendments, new grounds of rejection have been made. Satterthwaite remains the primary reference as it continues to share structural and functional characteristics with the instant application. 
	In response to “Rejection Under Section 103”
	Applicant’s arguments regarding Robbins are moot as the reference is not relied upon in the current rejection. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the device is disassembled before rolling or that it is light and portable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant’s arguments regarding Satterthwaite using screw turning to achieve traction are not found persuasive. The device of Satterthwaite is adjusted to the user where it then stays to apply traction, so the device is only using body weight when the device is in use (col 4 ln 10-20, col 2 ln 65-col 3 ln 5). Further, it is unclear how Satterthwaite, which does not have any spring or pneumatics would not rely on the body weight of a user in the same manner the claimed invention does. Under a new interpretation, it is unclear how the method can involve only a user’s weight, yet also use a bracing system which creates a reactive force onto the user. See 112b rejection below. 
Applicant’s arguments regarding Martin, Crispin, Pethybridge, and Reinecke are moot as these references are not relied upon in the current rejection. 
Claim Objections
Claim 19 is objected to because of the following informalities: lines 5-6 of claim 19 are missing a punctuation mark.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 10, the limitation “A method of relieving lower back pain using only a wearer's body weight comprising:” is unclear. It is unclear how the method can involve only a user’s weight, yet also use a bracing system which creates a reactive force onto the user. A device which applies a reactive force is not using only a user’s weight- it is using a user’s weight, a series of belts, a series of rods, and placement for a reactionary force. It is using more than ONLY a user’s weight. For the sake of compact prosecution, Examiner will interpret the limitation to require the device to not have springs or an electrically driven member.
Claims 3-9 and 12-18 are rejected as being dependent on a rejected claim above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-10, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite (US 4907575) in view of Zours et al (US 2005/0228325) and in view of Sereboff (US 5776088) and in view of DiAngelo (US 2014/0276308).
With respect to claim 1, Satterthwaite discloses A method of relieving lower back pain using only a wearer's body weight (col 3 ln 00-5, reduces weight from the upper body on the spine thus relieves pain using only body weight) comprising: providing a first flexible strap encircling a wearer's upper torso (Fig 1, Fig 4, Fig 3, col 4 ln 15-20, col 2 ln 60-65, upper strap is combined straps 2/18 and covering canvas, straps detailed as elastic so it is flexible and canvas is flexible); providing a second flexible strap encircling the wearer's belt-line, or allowing the wearer to elect to use a wearer's belt as a lower flexible strap (Fig 1, col 4 ln 25, lower belt 6, leather material so flexible; Examiner has interpreted the “or” language so that the claim requires either one, not the option of both); …allowing the first and second rigid splints to be coupled between the first and second flexible straps, or the first flexible strap and the wearer's belt, respectively cooperating to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device is placed around the chest so it is not coupled to the shoulders, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second continuous rigid splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, first and second rods 12/4 and 12/4 transfer weight of the upper body and head to the hips and applies traction, as the device takes the weight from the upper body, there would be a downward force onto the rods and waist belt, there would also then be a corresponding upward reactive force and the spine would be stretched)…
Satterthwaite is silent on providing a first continuous rigid splint along a left side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt (Satterthwaite has first and second continuous splints 12/4 and 12/4 on the left and right of the user connecting the first and second straps but it is not rigid); providing a second continuous rigid splint along a right side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt (Satterthwaite has first and second continuous splints 12/4 and 12/4 on the left and right of the user connecting the first and second straps but it is not rigid); wherein, the first and second continuous rigid splints have split lower ends or U-shaped lower ends constructed to allow use of the wearer's belt as a second flexible strap (Satterthwaite has lower support ends 5 of the splints which attach the splints to the belt 6 but the shape is not discussed); wherein, the flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
Zours et al teaches an analogous spinal brace having the steps of providing a first continuous rigid splint along a left side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt [0016], Fig 2, stiff steel splint 5 interpreted as rigid, connected between belt members 1 and 2); providing a second continuous rigid splint along a right side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt ([0016], Fig 2, stiff steel splint 5 interpreted as rigid, connected between belt members 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splints of Satterthwaite to be detachable and connected via pockets as taught by Zours et al in order to allow for the easy replacement of splints for different stiffnesses (Zours et al [0013]). 
Satterthwaite/Zours et al discloses the device as disclosed above. 
Satterthwaite/Zours et al is silent on wherein, the first and second continuous rigid splints have split lower ends or U-shaped lower ends constructed to allow use of the wearer's belt as a second flexible strap (Satterthwaite has lower support ends 5 of the splints which attach the splints to the belt 6 but the shape is not discussed); wherein, the flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
Sereboff teaches an analogous lower end 70/68 of a supporting splint 52/66/68/70 wherein, the first and second continuous rigid splints have split lower ends or U-shaped lower ends constructed to allow use of the wearer's belt as a second flexible strap (Fig 7, u-shape 68/70, as the user is wearing the belt it is interpreted as the user’s belt)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
Satterthwaite/Zours et al/Sereboff discloses the device as disclosed above. 
Satterthwaite/Zours et al/Sereboff is silent on wherein, the flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
DiAngelo et al teaches an analogous spinal brace having an analogous hip band 102, supporting braces 251, and torso band 101, wherein, the torso band is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas ([0018], [0061], Fig 3A, shown to support beneath the shoulders but to also be beneath the breasts so as to not compress them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper straps system of Satterthwaite to extend below the breasts as taught by DiAngelo in order to improve comfort and further improve user mobility when the device is worn (DiAngelo [0018]).
With respect to claim 3, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 1.
Satterthwaite/Zours et al/Sereboff/DiAngelo silent on wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 11second flexible strap allowing the splints to move without pulling out of the pockets (Sereboff Fig 4, movement into and out of pocket 22/24).  
With respect to claim 5, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 1.
Satterthwaite/Zours et al/Sereboff/DiAngelo as they are currently combined is silent on wherein upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap, the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively  allowing the splints to rock forward, backward or sideways without pulling out of the pockets.
Zours et al further teaches upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap (Zours et al Fig 2, first and second pockets 6 in first strap 2), the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Zours et al [0015], pockets would allow for rods with a wider thickness, so the thinner rods would be able to pivot given there is space in the pockets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splints of Satterthwaite to be detachable and connected via pockets as taught by Zours et al in order to allow for the easy replacement of splints for different stiffnesses (Zours et al [0013]). 
With respect to claim 7, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 1 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Satterthwaite Fig 1, the device, including the splints, are capable of being removed from the user and rolling; Examiner notes that despite the claim being a method claim, the actual method steps are not required by the claim since they use the term “can” which is interpreted to be a capability limitation- that the device has structural features to be capable of the limitation step).   
With respect to claim 8, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 1, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a U-shaped end on each splint (Sereboff  Fig 7, u-shape 68/70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite/Zours et al/Sereboff/DiAngelo to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
With respect to claim 9, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 1.
Satterthwaite/Zours et al/Sereboff/DiAngelo as it is currently combined is silent on wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing.  
	DiAngelo further teaches wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing ([0058]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the device in use of Satterthwaite/Zours et al/Sereboff/DiAngelo to be under clothing as taught by DiAngelo in order to have the device be usable in more environments (DiAngelo [0060]).
With respect to claim 10, Satterthwaite discloses A method of relieving lower back pain using only a wearer's body weight (col 3 ln 00-5, reduces weight from the upper body on the spine thus relieves pain using only body weight) comprising: encircling a patient's upper torso with a first flexible strap (Fig 1, Fig 4, Fig 3, col 4 ln 15-20, col 2 ln 60-65, upper strap is combined straps 2/18 and covering canvas, straps detailed as elastic so it is flexible and canvas is flexible); encircling the patient's belt-line with a second flexible strap, or allowing the wearer to use the wearer's belt as a lower flexible strap (Fig 1, col 4 ln 25, lower belt 6, leather material so flexible; Examiner has interpreted the “or” language so that the claim requires either one, not the option of both); … wherein, the first and second rigid splints being coupled between the first and second flexible straps, or the first vertical splint and the wearer's belt, respectively cooperate to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second rigid splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain wherein (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, first and second rods 12/4 and 12/4 transfer weight of the upper body and head to the hips and applies traction, as the device takes the weight from the upper body, there would be a downward force onto the rods and waist belt, there would also then be a corresponding upward reactive force and the spine would be stretched)…
Satterthwaite is silent on placing a first continuous, rigid splint along a left side of the patient's body from the first flexible strap to the second flexible strap (Satterthwaite has first and second continuous splints 12/4 and 12/4 on the left and right of the user connecting the first and second straps but it is not rigid); placing a second continuous, rigid splint along a right side of the patient's body from the first flexible strap to the second flexible strap (Satterthwaite has first and second continuous splints 12/4 and 12/4 on the left and right of the user connecting the first and second straps but it is not rigid) wherein, the first and second vertical splints, each having upper and lower ends, are removably attached at upper ends to the first flexible strap and removably attached at lower ends to the wearer's belt (Satterthwaite has first and second splints 12/4 but they are not detailed to be removable), the lower ends of the splints being U-shaped or split to cup over a wearer's belt; the first flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
Zours et al teaches an analogous spinal brace having the steps of providing a first continuous rigid splint along a left side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt ([0016], Fig 2, stiff steel splint 5 interpreted as rigid, connected between belt members 1 and 2); providing a second continuous rigid splint along a right side of the wearer's body from the first flexible strap to the second flexible strap or the wearer's belt ([0016], Fig 2, stiff steel splint 5 interpreted as rigid, connected between belt members 1 and 2) wherein, the first and second vertical splints 5, each having upper and lower ends (Fig 2), are removably attached at upper ends to the first flexible strap and removably attached at lower ends to the wearer's belt (Fig 2, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splints of Satterthwaite to be detachable and connected via pockets as taught by Zours et al in order to allow for the easy replacement of splints for different stiffnesses (Zours et al [0013]). 
Examiner notes that making parts of a device separable is not enough to prove novelty nor nonobviousness. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Satterthwaite/Zours et al discloses the device as disclosed above. 
Satterthwaite/Zours et al is silent on the lower ends of the splints being U-shaped or split to cup over a wearer's belt; the first flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
Sereboff  teaches an analogous lower end 70/68 of a supporting splint 52/66/68/70 wherein lower ends of the first and second continuous splints are attached to a wearers belt 10 using a U-shaped end on each splint (Fig 7, u-shape 68/70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
Satterthwaite/Zours et al/Sereboff discloses the device as disclosed above. 
Satterthwaite/Zours et al/Sereboff is silent on the first flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterthwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).
DiAngelo et al teaches an analogous spinal brace having an analogous hip band 102, supporting braces 251, and torso band 101, wherein, the torso band is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas ([0018], [0061], Fig 3A, shown to support beneath the shoulders but to also be beneath the breasts so as to not compress them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper straps system of Satterthwaite to extend below the breasts as taught by DiAngelo in order to improve comfort and further improve user mobility when the device is worn (DiAngelo [0018]).
With respect to claim 12, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 10, wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 13second flexible strap allowing the splints to move without pulling out of the pockets (Fig 7, u-shape 68/70 within belt pocket 24/22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
With respect to claim 14, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 10, upper ends of the first and second continuous rigid splints are received in first and second pockets respectively attached to the first flexible strap (Zours et al Fig 2, first and second pockets 6 in first strap 2), the upper ends of the first and second continuous rigid splints being secured on one side of each splint to an inside of the first and second pocket respectively allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Zours et al [0015], pockets would allow for rods with a wider thickness, so the thinner rods would be able to pivot given there is space in the pockets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splints of Satterthwaite to be detachable and connected via pockets as taught by Zours et al in order to allow for the easy replacement of splints for different stiffnesses (Zours et al [0013]). 
With respect to claim 16, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 10 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Satterthwaite Fig 1, the device, including the splints, are capable of being removed from the user and rolling; Examiner notes that despite the claim being a method claim, the actual method steps are not required by the claim since they use the term “can” which is interpreted to be a capability limitation- that the device has structural features to be capable of the limitation step).  
With respect to claim 17, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 10, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a U-shaped end on each splint (Sereboff Fig 7, u-shape 68/70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite/Zours et al/Sereboff/DiAngelo to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
With respect to claim 18, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 10.
Satterthwaite/Zours et al/Sereboff/DiAngelo as it is currently combined is silent on wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing.  
	DiAngelo further teaches wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing ([0058]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the device in use of Satterthwaite/Zours et al/Sereboff/DiAngelo to be under clothing as taught by DiAngelo in order to have the device be usable in more environments (DiAngelo [0060]).

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite/Zours et al/Sereboff/DiAngelo/Martin as applied to claims 3, 5, 12, and 14 above, and further in view of Mignard (US 6146345)
With respect to claim 4, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 3.
Satterthwaite/Zours et al/Sereboff/DiAngelo is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Mignard teaches analogous splints 7 secured in pockets 9 with hook/loop straps (Fig 9, col 3 ln 40-45, straps of hook and loop material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of Satterthwaite/Zours et al/Sereboff/DiAngelo to have hook and loop connections as taught by Mignard in order to allow for secure system (Mignard col 3 ln 40-45).
With respect to claim 6, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 5.
Satterthwaite/Zours et al/Sereboff/DiAngelo is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Mignard teaches analogous splints 7 secured in pockets 9 with hook/loop straps (Fig 9, col 3 ln 40-45, straps of hook and loop material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of Satterthwaite/Zours et al/Sereboff/DiAngelo to have hook and loop connections as taught by Mignard in order to allow for secure system (Mignard col 3 ln 40-45).
With respect to claim 13, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 12.
Satterthwaite/Zours et al/Sereboff/DiAngelo is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Mignard teaches analogous splints 7 secured in pockets 9 with hook/loop straps (Fig 9, col 3 ln 40-45, straps of hook and loop material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of Satterthwaite/Zours et al/Sereboff/DiAngelo/Martin to have hook and loop connections as taught by Mignard in order to allow for secure system (Mignard col 3 ln 40-45).
With respect to claim 15, Satterthwaite/Zours et al/Sereboff/DiAngelo discloses The method of claim 14.
Satterthwaite/Zours et al/Sereboff/DiAngelo is silent on wherein the continuous rigid splints are secured in the pockets with hook and loop straps.  
Mignard teaches analogous splints 7 secured in pockets 9 with hook/loop straps (Fig 9, col 3 ln 40-45, straps of hook and loop material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets of Satterthwaite/Zours et al/Sereboff/DiAngelo/Martin to have hook and loop connections as taught by Mignard in order to allow for secure system (Mignard col 3 ln 40-45).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite in view of Sereboff and in view of DiAngelo.
With respect to claim 19, Satterthwaite discloses A method of relieving lower back pain of a wearer (col 3 ln 00-5, reduces weight from the upper body on the spine thus relieves pain using only body weight) comprising: providing a flexible strap configured to encircle the wearer's upper torso (Fig 1, Fig 4, Fig 3, col 4 ln 15-20, col 2 ln 60-65, upper strap is combined straps 2/18 and covering canvas, straps detailed as elastic so it is flexible and canvas is flexible)(“;” see claim objection) providing at least two vertical splints, each having upper and lower ends (Fig 1, has first and second continuous splints 12/4 and 12/4 on the left and right of the user with upper and lower ends), the two vertical splints attached at upper ends to the flexible strap (Fig 1, upper part of splints 12/4 attached to flexible strap 2/18) and attached at lower ends to the wearer's belt (Fig 1, lower end of splints 12/4 attached to belt via member 5, as the user is wearing the device, the belt 6 is interpreted as the user’s belt), …wherein, the vertical splints are coupled between the flexible strap and the wearer's belt respectively, cooperating to transfer weight of a wearer's upper body, shoulders and head directly to the wearer's hips without mechanical coupling to the wearer's shoulders (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, device is placed around the chest so it is not coupled to the shoulders, device transfers weight of the upper body and head to the hips), said weight pressing downward on the first and second rigid splints relieving lower back pressure by creating an upward reactive force on the wearer's lower spine thus stretching the wearer's lower spine upward relieving pressure on the wearer's lower vertebrae relieving lower back pain (col 4 ln 10-20, col 2 ln 65-col 3 ln 5, first and second rods 12/4 and 12/4 transfer weight of the upper body and head to the hips and applies traction, as the device takes the weight from the upper body, there would be a downward force onto the rods and waist belt, there would also then be a corresponding upward reactive force and the spine would be stretched)…
Satterthwaite is silent on the lower ends of the splints being U-shaped or split to cup over a wearer's belt; wherein, the flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).  
Sereboff  teaches an analogous lower end 70/68 of a supporting splint 52/66/68/70 wherein the lower ends of the splints being U-shaped or split to cup over a wearer's belt (Fig 7, u-shape 68/70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end of the splint and the belt connection of Satterthwaite to have the fork and supporting system within the belt as taught by Sereboff in order to better support the splint system (Sereboff col 7 ln 30-35).
Satterthwaite/Sereboff discloses the device as disclosed above. 
Satterthwaite/Sereboff is silent on wherein, the flexible strap is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas (Satterwaite Fig 1, device is placed on the chest and below the shoulders but not detailed where on the chest).  
DiAngelo et al teaches an analogous spinal brace having an analogous hip band 102, supporting braces 251, and torso band 101, wherein, the torso band is constructed to grip the wearer's upper torso below the shoulders to not compress the wearers breasts or shoulder areas ([0018], [0061], Fig 3A, shown to support beneath the shoulders but to also be beneath the breasts so as to not compress them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper straps system of Satterthwaite to extend below the breasts as taught by DiAngelo in order to improve comfort and further improve user mobility when the device is worn (DiAngelo [0018]). 
With respect to claim 20, Satterthwaite/Sereboff/DiAngelo discloses The method of claim 19.
Satterthwaite/Sereboff/DiAngelo as it is currently combined is silent on wherein the flexible strap and splints are worn under the wearer's clothing. 
DiAngelo further teaches wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the wearer’s clothing ([0058]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the device in use of Satterthwaite/Sereboff/DiAngelo to be under clothing as taught by DiAngelo in order to have the device be usable in more environments (DiAngelo [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786